SLOVITER, Chief Judge,
dissenting, with whom MANSMANN, SCIRICA and NYGAARD, Circuit Judges, join.
The majority opinion is based on the premise that the types of relationships which can give rise to a constitutional duty of a state to protect its school children from harm from third parties is mandated by the Supreme Court’s opinion in DeShaney v. Winnebago County Dept. of Social Servs., 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989). I believe that is too narrow a reading of DeShaney, and that the scope of the Due Process Clause’s duty to protect, while limited, extends beyond the narrow compass of those persons involuntarily committed to prisons and mental institutions.
The majority reads this court’s prior opinions as limiting the applicability of such a duty to situations in which the state has total and continuous custody of the individuals. I believe that our eases do not enunciate such a principle, that those cases arose out of fact patterns markedly different from the one presented here involving school children compelled to attend school on a regular basis, and that, in any event, as panel opinions they are not binding on this court when sitting in banc.
I believe that we are free to decide, as I would hold, that the state compulsion that students attend school, the status of most students as minors whose judgment is not fully mature, the discretion extended by the state to schools to control student behavior, and the pervasive control exercised by the schools over their students during the period of time they are in school, combine to create the type of special relationship which imposes a constitutional duty on the schools to protect the liberty interests of students while they are in the state’s functional custody.
*1378I.
The majority does not address the question whether the plaintiffs adequately asserted a claim under the standards of culpability applicable to claims under 42 U.S.C. § 1983. That was the basis upon which the district court dismissed the complaint. Because I disagree with the majority’s disposition of this case, I cannot avoid that issue and would hold that the complaint alleges a claim sufficient to withstand dismissal under Fed.R.Civ.P. 12(b)(6).
There is no question that D.R. has a liberty interest in “safety and freedom from bodily restraint.” Youngberg v. Romeo, 457 U.S. 307, 319, 102 S.Ct. 2452, 2460, 73 L.Ed.2d 28 (1982). Focusing primarily on D.R., as the majority does, if the allegations in her complaint are true, she was subject to violent, sexual assault two to four times a week over a five-month period while attending school. App. at 225-26. D.R. alleges, inter alia, that the conduct included
(a) Touching by the Perpetrator Defendants, and each of them, of the genital parts of minor Plaintiff;
(b) Touching the breasts of minor Plaintiff;
(c) Forcing and causing minor Plaintiff to masturbate the Perpetrator Defendants, and each of them;
(d) Causing and forcing minor Plaintiff to commit fellatio on the Perpetrator Defendants, and each of them;
(e) The commission of acts of sodomy on minor Plaintiff;
(f) Causing and forcing minor Plaintiff to watch and observe the Perpetrator Defendants, and each of them, perform similar offensive sex acts on one or more other female students in the graphics occupations classes;
(g) Causing and forcing minor Plaintiff to watch and observe the Perpetrator Defendants have offensive physical contact — apparently non-sexual — with one or more of the school teachers including, but not limited to, Defendant Peters.
App. at 225.
These allegations belie the majority’s characterization of the conduct as “nonsexual pandemonium,” Maj. op. at 1374, and its conclusion that harm from sexual assault was not a foreseeable risk. The most extreme sexual misconduct allegedly went on in a lavatory with an inside lock, designated as a unisex facility by school officials, that was part of the graphic arts classroom. D.R. alleges that the student teacher put in charge of that classroom, Susan Peters, witnessed daily the chaotic behavior that took place in her classroom and was present when the male students grabbed at D.R., touched her breasts, pushed her down, and dragged her into the bathroom. App. at 222, 226-28. The teacher’s general reaction was to ignore the behavior or walk away. App. at 229. On one occasion Peters made the students open the bathroom door when she knew a number of boys and girls were in there. App. at 228. Peters even commented once about “ ‘those boys and their raging hormones.’ ” App. at 229. Apparently a videotape of the class was made by a male student which showed “open lewdness” while the teacher was sitting at her desk watching. App. at 222-23, 739-41.1 The other school officials also knew about the situation in the graphic arts classroom and did not try to remedy it. App. at 230-32.
Thus, the complaint sufficiently alleges deliberate and reckless indifference by school officials to the safety and physical well-being of the students while they were in the functional custody of the school. See Colburn v. Upper Darby Township, 838 F.2d 663, 669-70 (3d Cir.1988), cert. denied, 489 U.S. 1065, 109 S.Ct. 1338, 103 L.Ed.2d 808 (1989). However, since the harm was inflicted by other students, rather than by a school official, cf. Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720 (3d Cir.1989) (Stoneking II), cert. denied, 493 U.S. 1044, 110 S.Ct. 840, 107 L.Ed.2d 835 (1990), I agree with the majority that *1379the question here is whether it can be fairly stated that the state deprived D.R. of her liberty interest in “ ‘freedom from ... unjustified intrusions on personal security.’ ” DeShaney, 489 U.S. at 195, 109 S.Ct. at 1003 (quoting Ingraham v. Wright, 430 U.S. 651, 673, 97 S.Ct. 1401, 1413, 51 L.Ed.2d 711 (1977)). Phrased differently, the only issue before us is whether we can say, as a matter of law, taking all of the allegations of the complaint as true, that the limited duty to protect encompassed in the Due Process Clause is inapplicable to public school children.
II.
In its holding in DeShaney that a minor who was returned by state agents to the custody of his father at whose hands he later suffered grievous harm could not maintain an action against the County and its agents, the Supreme Court emphasized that Joshua DeShaney suffered all of his injuries at the hands of and while in the custody of his father. The Court stated, “Petitioners concede that the harm Joshua suffered did not occur while he was in the State’s custody, but while he was in the custody of his natural father, who was in no sense a state actor.” Id. at 201, 109 S.Ct. at 1006 (emphasis added). In this case, unlike DeShahey, the harm was inflicted while the victim was in the state’s custody and/or care.
The majority emphasizes the Court’s language referring to the “affirmative act of restraining the individual’s freedom to act on his own behalf,” id. at 200, 109 S.Ct. at 1006, as the crux of DeShaney. However, as the majority itself recognizes, the Supreme Court stated that a duty to protect can arise from “the State’s affirmative act of restraining the individual’s freedom to act on his own behalf — through incarceration, institutionalization, or other similar restraint of personal liberty....” Id. (emphasis added). The Court did not say “other similar types of custody,” which it could easily have done if it had so meant. Involuntary custody is- just one type of “limitation which [the State can] impose[] on [an individual’s] freedom to act on his own behalf.” Id.2
DeShaney contains no language to support the majority’s holding that the duty to protect can be triggered only by involuntary, round-the-clock, legal custody. Nothing in the opinion suggests that compulsory school attendance cannot qualify as the type of state restraint of personal liberty which gives rise to a duty to protect. As this court has previously recognized, “De-Shaney requires that the state have im-poséd some kind of limitation on a victim’s ability to act in his own interests.” Horton v. Flenory, 889 F.2d 454, 458 (3d Cir.1989). However, we continued, “[w]hile specifically referring to imprisonment and institutionalization ... the [DeShaney ] court acknowledges that other similar state-imposed restraints of personal liberty will trigger a state duty to prevent harm.” Id. In fact, the DeShaney Court left open the possibility that the state might have a special relationship with a child it places in foster care, 489 U.S. at 201 n. 9, 109 S.Ct. at 1006 n. 9, even though it would no longer be the state that had the direct daily contact with the child.
Admittedly, in DeShaney the Court did focus upon the voluntariness vel non of the custody. See 489 U.S. at 200, 109 S.Ct. at 1006. Although a student is not held in school under shackles, there is substantial compulsion associated with schooling. Barring unusual circumstances, school attendance up until the age of seventeen is mandatory in the Commonwealth of Pennsylvania. Pa.Stat.Ann. tit. 24, §§ 13-1326 to 1327 (Purdon 1962 & Supp.1992); In re D.M., 19 Pa. D & C.3d 514, 520 (1981).3
*1380The majority of secondary school students are minors, and the law recognizes that their judgment may not be fully mature and developed: children cannot vote, U.S. Const, amend. XXVI; they cannot serve in the armed forces, 10 U.S.C. § 505(a) (1988); if arrested, they are tried in juvenile courts, 42 Pa. Cons.Stat.Ann. §§ 6301, 6822 (Purdon 1982 & Supp.1992); and if pregnant, they must ask a parent for permission to have an abortion, 18 Pa. Cons.Stat.Ann. § 3206 (Purdon Supp.1992).
During the school day, school officials exercise substantial control over students, either because they are considered to stand in loco parentis toward the students, Pa. Stat.Ann. tit. 24, § 13-1317 (Purdon Supp.1992), or because proper discipline so requires. Ingraham v. Wright, 430 U.S. 651, 662, 97 S.Ct. 1401, 1408, 51 L.Ed.2d 711 (1977). These rationales are frequently invoked by school officials in an attempt to claim immunity for their actions, see New Jersey v. T.L.O., 469 U.S. 325, 336-37, 105 S.Ct. 733, 740, 83 L.Ed.2d 720 (1985) (rejecting state’s defense on ground that in loco parentis authority does not excuse school authorities from limits of Fourth Amendment), and also have been relied upon by the Supreme Court to recognize the special relationship between school officials and the students they supervise. Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 684, 106 S.Ct. 3159, 3165, 92 L.Ed.2d 549 (1986) (recognizing “the obvious concern on the part of ... school authorities acting in loco parentis, to protect children ... from exposure to sexually explicit, indecent, or lewd speech”).
In their capacity as “parents,” school officials can exercise control over the movements of their students. In discussing the general acceptance of corporal punishment in public schools, Justice Powell, speaking for a majority of the Court, stated that “[t]he prevalent rule in this country today privileges such force as a teacher or administrator ‘reasonably believes to be necessary for [the child’s] proper control, training or education.’ ” Ingraham, 430 U.S. at 661, 97 S.Ct. at 1407 (quoting Restatement (Second) of Torts § 147(2) (1965)).
The majority minimizes the impact of compulsory education laws for reasons I find totally unpersuasive. The compulsory nature of public school attendance is not lessened by the fact that a few fortunate students have the option to attend private school or be educated at home. For the vast majority of children of school age, this is no choice at all. Their families are not in a financial position to fund a private school education.4 Even fewer are in the rare position of being able to provide their children an adequate education at home.5 Nor does the fact that parents may remove a child from school for specified reasons, such as religious instruction, or participate in planning the education of a special education student mean that the child is in the parents’ custody, rather than in the school’s custody, for the period that s/he is in school.
I find inexplicable the majority’s conclusion on the record before us that “the school defendants did not restrict D.R.’s freedom to the extent that she was prevented from meeting her basic needs.” Maj. op. at 1371-72. In the complaint, D.R. claims that in order to avoid the situation in the classroom lavatory, she repeatedly requested a pass to use a different lavatory. Peters either ignored her or refused. App. at 228. As a result, D.R. was obliged by the actions of the school itself to use the unisex lavatory. Nor could D.R. have simply walked out of school without permis*1381sion during school hours without calling into play the truancy laws. See Pa.Stat. Ann., tit. 24, §§ 13-1333, 13-1343 (Purdon 1962 & Supp.1992). Moreover, counsel for Amicus Curiae, the Pennsylvania School Board Association, conceded in the argument before us that the school would not have permitted D.R.’s mother to attend school to provide assistance or a watchful eye over the chaotic classroom conditions.
It is the majority’s thesis that students, unlike prisoners, have meaningful access to sources of help. See Maj. op. at 1372. Yet the reluctance of children to disclose sexual abuse is generally acknowledged. See Myers v. Morris, 810 F.2d 1437, 1459-60 (8th Cir.) (noting “unique reluctance” of children to disclose sexual abuse), cert. denied, 484 U.S. 828, 108 S.Ct. 97, 98 L.Ed.2d 58 (1987); Doe v. New York City Dept. of Social Servs., 709 F.2d 782, 785 (2d Cir.) (doctor testified that great majority of abused children deny abuse), cert. denied, 464 U.S. 864, 104 S.Ct. 195, 78 L.Ed.2d 171 (1983). Elementary school age children are unlikely to be sufficiently independent of the school authorities to complain promptly to their parents about constitutional deprivations occurring at school, and even older students may be in comparable situations. There is, at least, a factual issue presented in this case as to whether D.R. was in a position effectively to seek help. D.R. qualified as an “exceptional student,” see Maj. op. at 1366 n. 5, because she is “almost totally hearing impaired” and “[h]er powers of articulation are seriously limited.” App. at 744.6
D.R. alleges that she was unable to disclose the assaults because of her disability and her fear. See App. at 232. In a poignant revelation of her vulnerability, D.R. stated that she was afraid that if she complained about the brutality to anyone and was removed from the classroom, she would have nowhere to go. App. at 232, 746. Presumably her fear arose from the fact that she had already been removed from a regular public, school to go to this vocational school. The fact is that she suffered these indignities for many months before telling anyone.
Unless custody is limited to incarceration and involuntary institutionalization (and the DeShaney language suggests otherwise), the duty of state entities to protect those already within their charge should be broad enough to extend at least to young children and those who, because of disability or other impairment, are not likely to seek assistance promptly. In fact, prisoners are probably much more articulate about their complaints about mistreatment than are school children, particularly when the treatment consists, as in this case, of sexual abuse.
Moreover, in DeShaney the Court emphasized the relevance of the State’s responsibility in placing the person in a position of danger. The Court stated,
Petitioners concede that the harm Joshua suffered did not occur while he was in the State’s custody, but while he was in the custody of his natural father who was in no sense a state actor. While the State may have been aware of the dangers that Joshua faced in the free world, it played no part in their creation, nor did it do anything to render him any more vulnerable to them. That the State once took temporary custody of Joshua does not alter the analysis, for when it returned him to his father’s custody, it placed him in no worse position than that in which he would have been had it not acted at all; the State does not become the permanent guarantor of an- individual’s safety by having once offered him shelter. Under these circumstances, the State had no constitutional duty to protect Joshua.
489 U.S. at 201, 109 S.Ct. at 1006 (footnote omitted) (emphasis added).
The DeShaney opinion is in line with Supreme Court cases that decline to impose upon state entities a constitutional duty to come to the aid of the vast general public. *1382As the Court stated, the Due Process Clause does not “impose an affirmative obligation on the State to ensure that [the life, liberty and property of its citizens] do not come to harm through other means." Id. at 195, 109 S.Ct. at 1003 (emphasis added). Even knowledge that an identified victim, as distinguished from the public at large, faced a danger does not give rise to an affirmative duty. DeShaney, at 198 n. 4, 109 S.Ct. at 1004 n. 4; see Brown v. Grabowski, 922 F.2d 1097, 1113-16 (3d Cir.1990) (no constitutional liability for police who failed to come to aid of individual who had alerted police of potential danger at hands of prior assailant), cert. denied, — U.S. -, 111 S.Ct. 2827, 115 L.Ed.2d 997 (1991). Nor is there any liability on the state for unanticipated, albeit possibly foreseeable, harm caused by a furloughed prisoner. See Martinez v. California, 444 U.S. 277, 284-85, 100 S.Ct. 553, 558-59, 62 L.Ed.2d 481 (1980); Commonwealth Bank & Trust Co. v. Russell, 825 F.2d 12, 14-17 (3d Cir.1987). Such open-ended duties would impose upon the states almost infinite liability.
D.R. was in a vastly different situation because her injury did not come about exclusively through “other means.” Unlike the state’s claim in DeShaney with respect to the harm to Joshua, the School District cannot claim that it did not play some role in creating the danger to D.R. or making her “more vulnerable.” Here, it was the school that designed the unisex lavatory in the classroom; it was the school that refused to allow D.R. to use another lavatory; it was the school that hired an inexperienced student teacher; and it was the school that tolerated the chaotic behavior and the sexual aggressiveness of the students. Therefore, we cannot reasonably conclude at this juncture of the case that the harm to D.R. came about by means apart from the state.
III.
I am also not convinced that our own case law since DeShaney, even if binding, compels the result reached by the majority. To the contrary, as the majority opinion recognizes, whether school children are in state custody while attending public school has been an open question in this circuit. See Maj. op. at 1370; Stoneking II, 882 F.2d at 724; see also Horton, 889 F.2d at 458 (recognizing that although DeShaney specifically referred to imprisonment and institutionalization, “other similar state-imposed restraints of personal liberty will trigger a state duty to prevent harm”).
It is clear that in Philadelphia Police & Fire Ass’n v. City of Philadelphia, 874 F.2d 156, 168 (3d Cir.1989), where we held that there was no affirmative state duty to provide services to the mentally retarded who were living at home, the withdrawal of the state’s services affected persons who were not at that time within any form of state custody, functional or legal. Thus our statement that “the state continues to owe an affirmative duty to protect those physically in its custody,” id. at 167, did not imply that total legal custody is the only situation giving rise to an affirmative duty. Similarly, our statement, quoted by the majority, that we did not believe that “intermittent custody gives rise to an affirmative duty on the state’s part,” id. at n. 9, referred to the affirmative duty to provide services to the mentally retarded living at home, not to the state’s affirmative duty of protection when it actually had functional custody.
Also relied upon by the majority is Fialkowski v. Greenwich Home for Children, Inc., 921 F.2d 459 (3d Cir.1990). In that case a mentally retarded individual voluntarily residing in a community living arrangement (CLA) to which he was referred by defendant choked to death while eating. Damages were sought under section 1983 from the base mental health service unit (Northeast) which had referred Fialkowski to the CLA. We upheld summary judgment for Northeast on the state law claims because nothing more than simple negligence was shown. Id. at 464. Of course that would also have been dispositive of the section 1983 claim. See Davidson v. Cannon, 474 U.S. 344, 347-48, 106 S.Ct. 668, 670-71, 88 L.Ed.2d 677 (1986) (where government official is merely negligent in causing injury, due process is not implicat*1383ed). We proceeded to hold both that De-Shaney precluded recovery under section 1983 because the state owed no affirmative duty of care to a retarded adult voluntarily placed in a state institution and that there was no basis for imposition of supervisory liability. Inasmuch as there was no state compulsion that Fialkowski be in state custody, the application of DeShaney to Fialkowski’s case is wholly distinguishable from the case of children compulsorily in school.
The only cases in this court presenting the issue of the application of a duty of care to school children are Stoneking v. Bradford Area Sch. Dist., 856 F.2d 594 (3d Cir.1988) (Stoneking I), vacated sub nom. Smith v. Stoneking, 489 U.S. 1062, 109. S.Ct. 1333, 103 L.Ed.2d 804 (1989), and Stoneking II, 882 F.2d 720 (3d Cir.1989). It is clear from reading Stoneking II that this court did not hold that DeShaney precluded the application of a special relationship between the state entity and school children. In fact we said, “[a]rguably, our earlier discussion noting that ‘students are in what may be viewed as functional custody of the school authorities’ during their presence at school because they are required to attend under Pennsylvania law, see [Stoneking I] 856 F.2d at 601 (citing 24 Pa.Stat.Ann. § 13-1327 (Purdon Supp.1988)), is not inconsistent with the DeShaney opinion.” Stoneking II, 882 F.2d at 723.
Although we also stated that we could no longer rely on the affirmative duties of care and protection imposed by the state on its agents, the school district and its employees, which had been one of the bases of Stoneking I, we did not preclude the possibility of a constitutional duty on the school district to protect school children, compelled by state law to attend school.7 Id. at 723-24. It follows therefore that in the absence of further elucidation by the Supreme Court of the parameters of the duty to protect discussed in DeShaney, this court is free to interpret whether there is such a duty in light of generally applicable legal principles.
IV.
The majority’s restrictive view of the “special relationship” first posited in Martinez is particularly troubling, not only because it is based on the erroneous premise that its decision is compelled by precedent but also because it is so sweeping that it is unlikely that any state-imposed restraint of personal liberty short of incarceration or involuntary commitment will trigger the duty to protect. As a result, substantive due process protection from injuries like those at issue is irretrievably lost for all others, including school children, even though the state both created the children’s dependency on the state institution by virtue of laws compelling them to attend and maintains the environment within that institution that played a direct role in the harm ultimately caused.
There is no doubt that this case falls between DeShaney and Estelle/Young-berg. I would be more cautious than is the majority in stepping in the direction of complete abandonment of recourse to substantive due process. As Justice Powell has written, “[appropriate limits on substantive due process come not from drawing arbitrary lines but rather from careful ‘respect for the teachings of history [and] solid recognition of the basic values that underlie our society.’ ” Moore v. City of East Cleveland, 431 U.S. 494, 503, 97 S.Ct. 1932, 1937, 52 L.Ed.2d 531 (1977) (plurality opinion) (quoting Griswold v. Connecticut, *1384381 U.S. 479, 501, 85 S.Ct. 1678, 1691, 14 L.Ed.2d 510 (1965) (Harlan, J., concurring)).
Of course, as Justice Powell noted in Moore, “[tjhere are risks when the judicial branch gives enhanced protection to certain substantive liberties without the guidance of more specific provisions in the Bill of Rights_ [This] counsels caution and restraint.” Id. at 502, 85 S.Ct. at 1937. But a state official’s potential liability for violations of substantive due process has already been circumscribed by decisions imposing high standards of culpability, see Davidson, 474 U.S. at 347-48, 106 S.Ct. at 670-71, limitations on the type of conduct for which state entities can be held responsible, see City of Canton v. Harris, 489 U.S. 378, 385-92, 109 S.Ct. 1197, 1202-06, 103 L.Ed.2d 412 (1989), and qualified immunity for individual defendants. See Harlow v. Fitzgerald, 457 U.S. 800, 813-20,102 S.Ct. 2727, 2735-39, 73 L.Ed.2d 396 (1982). These decisions make it unlikely that a holding that schools have a duty to protect school children while they are in the functional custody of the school will markedly expand the liability of the school districts.
Thus, in this case I would find that the plaintiffs have sufficiently pled facts alleging a breach of the duty to protect triggered by the special relationship that arises between vulnerable school children and their public schools. Therefore, I need not decide the contours of the duty in all situations except to note that the extent of such a duty would necessarily be commensurate with the lesser custody exercised by schools over school children than prisons over inmates. Of course, there may be situations where the schools can show that the premises underlying the duty to protect were inapplicable to particular students who, because of their maturity or other circumstances, could have effectively secured help.8 Unless that is shown, then we owe immature school children attending public school who are seriously injured as a result of a policy of deliberate indifference to their danger no less a remedy than we are willing to provide to incarcerated criminals.

. For example, D.R.’s complaint alleged that the boys filmed each other “touching and grabbing various parts of the female students' bodies, signs on which profanities were written, one of the [boys] ‘mooning’ the camera (i.e., exposing his bared backside).” App. at 223.


. One commentator has suggested that "[a] proper analysis should look to the[] implications of custodial control, rather than only to the control itself, because it is the underlying dependency that actually obligates the state to act, not the state’s legal status as custodian.” See Note, Affirmative Duties in the Public Schools after DeShaney, 90 Colum.L.Rev.1940, 1957 (1990).


. D.R. was sixteen at the time of the incidents alleged in their complaint. Although L.H. at seventeen may not have been compelled to attend school, I see no reason to draw an age *1380distinction between students who, in fact, are attending a state school.


. Only 12 percent of the school-age population is enrolled in private schools. See Muriel Cohen, A Schooling Tradition Turns 350 Today, Boston Globe, April 14, 1992, at 24.


. This is analogous to the court's discussion of choice versus compulsion in Lee v. Weisman, — U.S. -, -, 112 S.Ct. 2649, 2658, 120 L.Ed.2d 467 (1992), where the Court, rejecting the argument that there is no compulsion accompanying a high school graduation ceremony, stated "[l]aw reaches past formalism. And to say a teenage student has a real choice not to attend her high school graduation is formalistic in the extreme."


. These facts appear in the record of the juvenile hearing before the state judge at which the perpetrators were found to be delinquent. The transcript of the state proceeding was attached to defendants’ motion to dismiss.


. The statement in Fialkowski that in Stoneking II "this court recognized that 'an affirmative constitutional duty to provide adequate protection’ must be confined to cases in which a person is taken into state custody against his will,” 921 F.2d at 466, is simply without support in Stoneking II. Nothing on the page in Stonek-ing II cited in Fialkowski for that proposition so states. See 882 F.2d at 723. The only arguably relevant reference is the discussion that DeSha-ney stated that “ ‘when the State takes a person into its custody and holds him there against his will, the Constitution imposes upon it a corresponding duty to assume some responsibility for his safety and general well-being.'" Id. (quoting DeShaney, 489 U.S. at 199-200, 109 S.Ct. at 1005). As I have already noted, this is a far cry from stating that the constitutional duty must be confined to such instances. See supra p. 1366.


. Cf. Ohio v. Akron Center for Reproductive Health, 497 U.S. 502, -, 110 S.Ct. 2972, 2979, 111 L.Ed.2d 405 (1990) (judicial bypass procedure in statute requiring parental consent to abortion for minor can require demonstration of minor's maturity).